         Case 3:19-cv-00095-MEM Document 15 Filed 03/08/19 Page 1 of 21


                      IN THE UNITED STATES COURT FOR
                   THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTINA PRUKALA                      :
      plaintiff                        :
      v.                               :     No. 3:19-CV-95-MEM
CHASE BANK                             :
270 Park Avenue                        :
New York, NY 10017                     :
and                                    :
JOHN DOES 1-10                         :
and                                    :
CORPORATIONS X,Y,Z.                    :
      defendant                        :     CIVIL ACTION - LAW
                                       :     CLASS ACTION
                                       :     JURY TRIAL DEMANDED

     PLAINTIFF'S BRIEF IN OPPOSITION TO DEFENDANT'S MOTION FOR
                DISMISSAL UNDER FEDERAL RULE 12(B)(6)




                                                   Joseph T. Sucec, Esq.
                                                   Attorney for Plaintiff
                                                   PO Box 317
                                                   Grantham, PA 17027
                                                   717-315-2359
                                                   joesucec@gmail.com
                                                   PA74482

Due Date: 3/8/19




                                       1
          Case 3:19-cv-00095-MEM Document 15 Filed 03/08/19 Page 2 of 21


                                TABLE OF CONTENTS

TABLE OF CASES                                                                     2

TABLE OF AUTHORITIES                                                               4

I     STATEMENT OF THE CASE                                                        5

II    SUMMARY OF ARGUMENT                                                          5

III   QUESTIONS PRESENTED                                                          7

IV    STANDARD OF REVIEW                                                           7

V     ARGUMENT                                                                     11

1     Defendant's Status as a Debt Collector/non-.Debt Collector is Irrelevant     11

2     The statute(s) and the Complaint speak for themselves.                       12

3     The FDCPA and the FCEUA may be pleaded in alternate counts, even in a class
action scenario.                                                                   14

4     Plaintiff pleaded an “ascertainable loss: under the statute                  15

VI    CONCLUSION                                                                   17

VII   PRAYER FOR RELIEF                                                            18

VIII WORD COUNT CERTIFICATION                                                      20

IX    CERTIFICATE OF SERVICE                                                       21



TABLE OF CASES

Phillips v. County of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)                8,10

Pinker v. Roche Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)                8

                                             2
         Case 3:19-cv-00095-MEM Document 15 Filed 03/08/19 Page 3 of 21


Bell Atlantic Corp. v. Twombly, 550 US 544, 127 S.Ct. 1955 (2008)        8,9,10,11

Ashcroft v Iqbal, 556 U.S. 662 (2009)                                    8,9,10,11

Conley v. Gibson, 355 U.S. 41 (1957)                                            9

Scheuer v. Rhodes, 416 U.S. 232, 236, 94 S. Ct. 1683, 40 L. Ed. 2D 90 (1974) 10

Swierkiewicz v. Sorema N. A., 534 U.S. 506, 514, 122 S. Ct. 992, 152 L. Ed. 2D 1
(2002).                                                                       10

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. [308,] 323, 324, 127 S. Ct.
2499 (2007)                                                                     10

Arista Records, LLC v. Doe 3, 2008 U.S. Dist. LEXIS 99791 (D. Conn. Dec. 9, 2008)

                                                                               11

Creamer v. Monumental Properties Inc., 459 Pa. 450, 329 A.2d 812, 817 (1974)

                                                                               13

Piper v. Portnoff Law Associates, CIVIL ACTION NO. 03-2046., at *1 (E.D. Pa.
Jul. 8, 2003)                                                             15


Benner v. Bank of Am., N.A., 917 F. Supp. 2d 338, 360 (E.D. Pa. 2013)          15

Miller v. American Family Publishers, 284 N.J. Super. 67, 663 A.2d 643, 655 n. 10
(1995)                                                                    16,17


Salvati v. Deutsche Bank Nat. Trust Co., N.A., 2013 WL 1314777 (W.D.Pa. 2013)

                                                                               16

Samuel-Bassett v. KIA Motors America, Inc., 357 F.3d 392, 399 (3d Cir.2004) 16



                                          3
         Case 3:19-cv-00095-MEM Document 15 Filed 03/08/19 Page 4 of 21


Young v. Dart, 428 Pa.Super. 43, 630 A.2d 22, 26 (1993).                        16

Gabriel v. O'Hara, 368 Pa.Super. 383, 534 A.2d 488, 491 (1987)              16-17

Bailets v. Pa. Turnpike Commission, 126 MAP 2016, J-91-2017                     17

TABLE OF AUTHORITIES

Fair Debt Collection Practices Act. 15 U.S.C. § 1692 –1692p      5,6,7,12,13, 14,15,18

Fair Credit Extension Uniformity Act, 73 P.S. §§ 2270.1 et seq 5,6,7,12,13, 14,15,18

PENNSYLVANIA UNFAIR TRADE PRACTICES AND CONSUMER
PROTECTION LAW (73 P.S. §§201-1 – 201-9)       13,15,16,17,18

Federal Rule of Civil Procedure 12(b)(6)                                      7.8,9,10

Federal Rule of Civil Procedure 8(a)                                                 9

Federal Rule of Civil Procedure 8(a)(2)                                              10

5 C. WRIGHT & A. MILLER, FEDERAL PRACTICE & PROCEDURE § 1219,
pp. 277–278 (3d ed. 2004 and Supp.2010).                    10

73 P.S. § 2270.4(b)                                                             12,13

73 Pa. CS § 201-3                                                                    13

73 Pa. CS § 201-4                                                                    13

73 P.S. § 2270.5(a)                                                             13,14

73 P.S. § 2270.5(c)                                                                  14

Federal Rule of Civil Procedure 23                                                   15

Pennsylvania's Whistleblower Law, 43 P.S. §§1421-1428                                17

                                           4
          Case 3:19-cv-00095-MEM Document 15 Filed 03/08/19 Page 5 of 21


I     STATEMENT OF THE CASE


On or about December 5, 2018, Plaintiff Christina Prukala filed suit in Lackawanna

County, Pennsylvania against Chase Bank, and thirteen unnamed defendants, alleging

multiple violations of the FDCPA (Fair Debt Collection Practices Act, 15 U.S.C. §

1692 –1692p), for failing to report or investigate a credit account disputed by Plaintiff as

such. Included was a count, under Pennsylvania's Pennsylvania Fair Credit Extension

Uniformity Act, 73 P.S. §§ 2270.1 et seq (“FCEUA”), which, among other things,

applies the FDCPA to creditors (Electronic Case Record 1). Defendant Chase

subsequently removed the matter to this court (ECF 1) and filed a Motion to Dismiss

(ECF 5), claiming Chase's non status as a “bill collector” and thereby exemption from

the FDCPA, and also attacking the Complaint based on the “ascertainable loss”

requirement of the FCEUA (ECF 6). On or about February 8, 2019, well within the time

provided for response, Prukala filed an Amended Complaint (ECF 9). On February 22,

2019, Macy's filed a second Motion to Dismiss (ECF 12), with accompanying Brief

(ECF 13). This is Christina Prukala's Brief in Opposition.


II    SUMMARY OF ARGUMENT


Necessary elements removed, Defendant Chase Bank (Chase) uses approximately ten

pages of its Brief in Support for its argument; about half of which is spent arguing that,

because it is allegedly not a “Bill Collector,” under the definitions of the FDCPA, it is

                                             5
          Case 3:19-cv-00095-MEM Document 15 Filed 03/08/19 Page 6 of 21


exempt from all of its provisions. The other half of Chase's Argument is devoted to

whether Plaintiff can prove an “ascertainable loss” under the Pennsylvania statute.



Defendant's considerable use of hyperbole aside, Chase tries to have its cake and eat it

as well. The FCEUA was specifically written by the Pennsylvania legislature in order to

provide protections and rights to debtors who were victims of behavior violative of

either the FDCPA or the Fair Credit Reporting Act, but by a violator who would then

hide behind the specific argument that they are somehow not a “debt collector.”



Precedents (listed below) suggest that, not only can the FDCPA and the FCEUA be

pleaded as alternate counts in a Complaint, a Plaintiff can seek Class certification for

same as well. Any Plaintiff is bound to the burden of necessarily proving his or her case,

but a Complaint including both the Federal and Pennsylvania statutes at bar here is not

necessary dismissed on those grounds alone.



As for Defendant's “ascertainable loss” attack, the inference is more disturbing. Proving

damages is a necessary element of any civil case, but Defendant and others in its

position, would seek to narrow the criteria for ascertainable loss to the point where the

FCEUA is emasculated and rendered ineffective. While Plaintiff clearly met the criteria

necessary for “ascertainable loss,” Defendant's intent is clearly to chip away at the


                                             6
          Case 3:19-cv-00095-MEM Document 15 Filed 03/08/19 Page 7 of 21


statute and thwart the legislative intent behind the FCEUA; which is to protect the

consumer from credit reporting abuses. For any court to accept Defendant's

interpretation and to follow this suggested course is to effectively give license to

continue the abuses that the FDCPA and the FCEUA are designed to proscribe. Instead

of properly influencing the legislature to permit such abuses, Defendant and others like

it are effectively asking the courts to complete this “end run” for them. Such was not the

intent nor the purpose of the laws at bar in this case. Defendant's Motion must be

dismissed.



III   QUESTIONS PRESENTED


A     Does Defendant's status as “not a bill collector” fail to exempt it from the
provisions of the FCEUA?

Suggested Answer:                                                 Yes


B   Does Plaintiff meet the criteria for the “ascertainable loss” provision of the
FCEUA?

Suggested Answer:                                                 Yes



IV    STANDARD OF REVIEW


In deciding a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6),

the court must “‘accept all factual allegations as true, construe the complaint in the light

                                             7
          Case 3:19-cv-00095-MEM Document 15 Filed 03/08/19 Page 8 of 21


most favorable to the plaintiff, and determine whether, under any reasonable reading of

the complaint, the plaintiff may be entitled to relief.’” Phillips v. County of Allegheny,

515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings Ltd., 292 F.3d

361, 374 n.7 (3d Cir. 2002)) (stating that this statement of the Rule 12(b)(6) standard

remains acceptable following the U.S. Supreme Court’s decision in Bell Atlantic Corp.

v. Twombly, 550 US 544, 127 S.Ct. 1955 (2008); see Phillips. at 231 (stating that

Twombly does not undermine the principle that the court must accept all of plaintiff’s

allegations as true and draw all reasonable inferences therefrom).



Defendants rely on Ashcroft v Iqbal, 556 U.S. 662 (2009). In doing so they

misunderstand that, to withstand a motion to dismiss under Rule 12(b)(6), “‘[f]actual

allegations must be enough to raise a right to relief above the speculative level.”

Phillips. at 234 (quoting Twombly, 127 S.Ct. at 1965). Thus, “‘stating . . . a claim

requires a complaint with enough factual matter (taken as true) to suggest the required

element.” Phillips, at 234. (quoting Twombly, 127 S.Ct. at 1965); This standard

“‘simply calls for enough facts to raise a reasonable expectation that discovery will

reveal evidence of the necessary elements.” Phillips, at 234 (quoting Twombly, 127

S.Ct. At 1965). Defendants would make any but the most obvious cases impossible to

prove. Nevertheless, the standard is inclusive rather than exclusive.




                                             8
          Case 3:19-cv-00095-MEM Document 15 Filed 03/08/19 Page 9 of 21


In Conley v. Gibson, 355 U.S. 41 (1957), the United States Supreme Court held that “a

complaint should not be dismissed” under Federal Rule 12(b)(6) “unless it appears

beyond doubt that the plaintiff can prove no set of facts to support of his claims that

would entitle him to relief.” that “a complaint should not be dismissed” under Federal

Rule 12(b)(6) “unless it appears beyond doubt that the plaintiff can prove no set of facts

to support of his claims that would entitle him to relief.” The court continued, such “fair

notice” is developed sufficiently through nothing more than the “short and plain

statement of the claim” that (Federal) Rule (of Civil Procedure) 8(a) requires,” Id at

47



While Twombly and Iqbal allegedly “tighten” the standard to one of “plausibility,”

Defendant still fails to get past the post in its dismissal argument. Despite the sound-

and-fury signified by Defendant in its brief, the elements of the case are straightforward:



1     Plaintiff initiated a dispute regarding his credit report, regarding derogatory

information which Plaintiff deemed false.

2     Defendant, without explanation as to its opinions on frivolity or baselessness,

categorically refused to even mark the account as disputed as required by the statute.



The attempt by Defendant to narrow the Federal pleading standard even farther than that


                                             9
         Case 3:19-cv-00095-MEM Document 15 Filed 03/08/19 Page 10 of 21


which Defendants allege of Twombly and Iqbal, ignores the entreaty in Phillips that,

essentially, the Courts must take note of the context of a particular case and not apply a

bright-line rule to interpreting whether a pleading meets muster under Federal Rule

12(B)(6). Twombly and Iqbal are based on the “fair notice” provision of Federal Rule

8(a)(2); essentially that a potential Defendant be given notice of that which is

Complained of. Phillips, at 232.



The issue in a 12(B)(6) Motion is not whether the Plaintiff will ultimately prevail on his

claim, see Scheuer v. Rhodes, 416 U.S. 232, 236, 94 S. Ct. 1683, 40 L. Ed. 2d 90

(1974), but simply whether the Complaint is sufficient to cross the federal court’s

threshold, see Swierkiewicz v. Sorema N. A., 534 U.S. 506, 514, 122 S. Ct. 992, 152

L. Ed. 2d 1 (2002). Under the Federal Rules of Civil Procedure, a complaint need not

pin plaintiff’s claim for relief to a precise legal theory. Federal Rule 8(a)(2) generally

requires only a plausible “short and plain” statement of the plaintiff’s claim, not a

complete exposition of his legal argument. Also See 5 C. WRIGHT & A. MILLER,

FEDERAL PRACTICE & PROCEDURE § 1219, pp. 277–278 (3d ed. 2004 and

Supp.2010). Also see Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. [308,]

323, 324, 127 S. Ct. 2499 (2007). (use of the “reasonable person” standard as a

guideline for pleading.)




                                             10
         Case 3:19-cv-00095-MEM Document 15 Filed 03/08/19 Page 11 of 21


This leeway can, according to the Second Circuit, extend to use of the “upon

information and belief” formulation in a Complaint. "The Twombly plausibility

standard … does not prevent a plaintiff from pleading facts alleged 'upon information

and belief' [1] where the facts are peculiarly within the possession and control of the

defendant, or [2] where the belief is based on factual information that makes the

inference of culpability plausible." Arista Records, LLC v. Doe 3, 2008 U.S. Dist.

LEXIS 99791 (D. Conn. Dec. 9, 2008)



In short, pleading at the Federal level (this matter originated in Pennsylvania state court)

does not mean having to prove one's case in the drafting. The “plausibility” standard of

Twombly/Iqbal does not require every finely crafted detail. The inference of culpability

spoken of by the Second Circuit in Arista Records is more than present in this case.



V     ARGUMENT

1     Defendant's Status as a Debt Collector/non-.Debt Collector is Irrelevant



Regardless of Defendant's innuendo, based on Plaintiff's “description” of Defendant, and

presuming that Defendant can prove that the account in question was for retail sales

from Defendant to Plaintiff, Plaintiff concedes Defendant's status a “not a debt

collector.” That said, both Complaints in this case were pleaded including both the


                                             11
           Case 3:19-cv-00095-MEM Document 15 Filed 03/08/19 Page 12 of 21


FDCPA and the FCEUA; the latter was specifically intended to include creditors as well

as debt collectors. The crux of Defendant's argument, in its Brief in Support, is its

creditor status.



2     The statute(s) and the Complaint speak for themselves.


Paragraph 46 of the Amended Complaint reads:


46    Defendant engaged in unfair methods of competition and unfair or deceptive acts
or practices, by attempting to collect the alleged debt in violation of the FCEUA.
Defendant violated the FCEUA as to the Plaintiff. Defendant’s violations include, but
are not limited to, violations of 73 P.S. § 2270.4(b), as evidenced by the following
conduct:



      A      The false representation of the character, amount or legal status of any debt;



      B       Communicating or threatening to communicate to any person credit

      information which is known or should be known to be false, including the failure

      to communicate that a debt is disputed; and



      C      using false representations and deceptive means to collect or attempt to

      collect a debt.



                                            12
          Case 3:19-cv-00095-MEM Document 15 Filed 03/08/19 Page 13 of 21


While any references or inferences in Count Three of both Complaints to bill/debt

collectors are erroneous (Plaintiff concedes that a creditor collecting its own debt is not,

as defined by the FDCPA, a “debt collector”), Plaintiff nevertheless cited (essentially

verbatim) behavior violative of 73 PS 2270.4(b), which specifically proscribes behavior

by creditors, a status not disputed by Defendant.




The UTPCPL (Unfair Trade Practices and Consumer Protection Law) prohibits any

person from engaging in “[u]nfair methods of competition and unfair or deceptive acts

or practices.” 73 Pa. Stat. Ann. § 201-3. The Act provides a non- exhaustive list of

unfair trade practices that the Act specifically prohibits as well as a “catch all” provision

which broadly prohibits “[e]ngaging in any other fraudulent or deceptive conduct which

creates a likelihood of confusion or of misunderstanding.” Id. § 201-2(4). The

Pennsylvania Supreme Court instructs that courts “construe [the UTPCPL] liberally to

effect its object of preventing unfair or deceptive practices.” Creamer v. Monumental

Properties Inc., 459 Pa. 450, 329 A.2d 812, 817 (1974).




A related law, the FCEUA, serves as Pennsylvania's analogue to the FDCPA, and

specifically regulates unfair debt collection practices.. The UTPCPL provides a private

right of action for FCEUA violations. 73 Pa.Stat.Ann. § 2270.5(a) (“If a debt collector



                                             13
          Case 3:19-cv-00095-MEM Document 15 Filed 03/08/19 Page 14 of 21


or creditor engages in an unfair or deceptive debt collection act or practice under

this act, it shall constitute a violation of ... the Unfair Trade Practices and

Consumer Protection Law.”). Accordingly, an FCEUA violation constitutes a UTPCPL

violation, per se.



3     The FDCPA and the FCEUA may be pleaded in alternate counts, even in a class
action scenario.



The FCEUA prohibits plaintiffs from recovering damages under both the state and

federal consumer protection laws. See 73 P.S. § 2270.5(c) ("Remedies available for

violation of this act and the Fair Debt Collection Practices Act . . . shall not be

cumulative, and debt collectors who violate this act and the Fair Debt Collection

Practices Act shall not incur cumulative penalties."). Since penalties sought are not

cumulative, the counts offered in the complaint and others similar, are necessarily

offered in the alternative to each other.




Although a plaintiff may not recover under both the state and federal laws, neither (The

FDCPA nor the FCEUA) bars a plaintiff from proceeding under both statutes before he

or she chooses the state or federal remedy. Because the court may exercise supplemental

jurisdiction over the state claim at this stage in the litigation, certification pursuant to the


                                              14
           Case 3:19-cv-00095-MEM Document 15 Filed 03/08/19 Page 15 of 21


state and federal claims is appropriate if the plaintiff fulfills the Rule 23 requirements.

Therefore, there is no barrier to certifying a class pursuant to both the federal and state

consumer protection laws. Piper v. Portnoff Law Associates, CIVIL ACTION NO.

03-2046., at *1 (E.D. Pa. Jul. 8, 2003)




Although the plaintiff is unable to establish the exact number of class members who

suffered actual damages, it is not necessary for the plaintiff to make such a showing at

this stage in the litigation. Piper, at *1



In the present Amended Complaint, while Counts One, Two, Four and Five, are pleaded

regarding violations of the FDCPA, Count Three necessarily includes all of the same

violations as also violations of the FCEUA.



4       Plaintiff pleaded an “ascertainable loss: under the statute




To sustain a claim under the UTPCPL, a private plaintiff must allege ascertainable loss

by “point[ing] to money or property that he would have had but for the defendant’s

fraudulent actions, Benner v. Bank of Am., N.A., 917 F. Supp. 2d 338, 360 (E.D. Pa.

2013)



                                              15
         Case 3:19-cv-00095-MEM Document 15 Filed 03/08/19 Page 16 of 21


At paragraph 49 of the Amended Complaint, Plaintiff pleads:



49    Further, Plaintiff suffered an ascertainable loss under the statute through repeated
disruption of the pursuit of any business affairs affected by the false, unverified
information on her credit report, as well as the emotional distress suffered from being
the target of Defendant's collection activity, based on such false and/or unverified
information. There is no determinable difference between actual loss and ascertainable
loss Miller v. American Family Publishers, 284 N.J. Super. 67, 663 A.2d 643, 655 n.
10 (1995)



In Salvati v. Deutsche Bank Nat. Trust Co., N.A., 2013 WL 1314777 (W.D.Pa. 2013),

District Judge Schwab rejected the Plaintiff-homeowner’s argument that inclusion of

yet- to-be-incurred, and therefore unauthorized, attorneys’ fees and other costs in an Act

91 Notice and a Foreclosure Complaint caused ascertainable loss,.




On the other hand, The UTPCPL does not provide a formula for calculation of "actual

damages", and, as noted recently by the Third Circuit Court, the Pennsylvania Supreme

Court has not to date interpreted this statutory term. Samuel-Bassett v. KIA Motors

America, Inc., 357 F.3d 392, 399 (3d Cir.2004); Young v. Dart, 428 Pa.Super. 43, 630

A.2d 22, 26 (1993). Case law does, however, make clear that the UTPCPL was meant to

supplement  not to replace  common law remedies. Gabriel v. O'Hara, 368


                                             16
         Case 3:19-cv-00095-MEM Document 15 Filed 03/08/19 Page 17 of 21


Pa.Super. 383, 534 A.2d 488, 491 (1987)




Likewise, Pennsylvania's Whistleblower Law, 43 P.S. §§1421-1428 expands the

definition of “actual damages” to non-economic categories, such as emotional distress.

Bailets v. Pa. Turnpike Commission, 126 MAP 2016, J-91-2017 (Plaintiff recovered

$1.6 million for emotional distress).




While, admittedly, the Whistleblower Law and the UTPCPL are not coterminous, and

Pennsylvania courts have yet to take the same view as Miller, neither have said Courts

distinguished or rejected the determination.




In the present case, Plaintiff requests damages based on the efforts of a private

individual to obtain, investigate, and possibly litigate her credit information, and the

associated time and expense therein. Nebulous, possibly, but certainly also calculable, or

in the language of the statute, “ascertainable.”



VI    CONCLUSION



The United States Congress enacted the FDCPA, and other statutes like it, in order to


                                             17
         Case 3:19-cv-00095-MEM Document 15 Filed 03/08/19 Page 18 of 21


protect the consumer from collection and credit reporting abuses. The “not a debt

collector” loophole was, in Pennsylvania, so obvious, and essentially gave license to

widespread violations of all of Federal consumer statutes. In 1977, the Pennsylvania

legislature sought to address this problem with the FCEUA, which applied the Federal

laws to creditors as well as debt collectors. Since then, the credit industry has sought to

chip away at that protection, challenging, among other items, the “ascertainable loss”

provision of the FCEUA and its parent law, the UTPCPL. Instead of employing a

legislative remedy to gain this license, which would necessarily entail an open, public,

conversation, the credit industry chooses to seek its solution through the back door, or

for that matter, any ingress in can find. This case is another example. The present

Motion is against both the spirit and, as demonstrated by the foregoing, the letter of the

laws related and the intent behind them. The present Motion should be dismissed.



VII   PRAYER FOR RELIEF



WHEREFORE, for the all the reasons foregoing, Defendant's Motion to Dismiss under

Federal Rule of Civil Procedure 12(B)(6) must itself be dismissed, and the case is

requested to proceed.




                                             18
         Case 3:19-cv-00095-MEM Document 15 Filed 03/08/19 Page 19 of 21


                                        Respectfully Submitted.



3/8/19                                  /s/ Joseph T. Sucec. Esq

                                        _____________________




                                       19
         Case 3:19-cv-00095-MEM Document 15 Filed 03/08/19 Page 20 of 21


VIII WORD COUNT CERTIFCATION PURSUANT TO LOCAL RULE 7.8(B)(2)



I hereby certify that this Brief is within the word-count limit pursuant to Local Rule

7.8(B)(2). According to the word count tool of Libre Office (used to prepare this Brief),

this Brief, not including the Title Page or The Tables of Contents, Cases, and

Authorities, contains 2,958 words.




Date: 3/8/19

                                                          Respectfully submitted,

                                                          /s/ Joseph T. Sucec, Esq.

                                                          _________________________

                                                          Joseph T. Sucec, Esq.
                                                          Attorney for Plaintiff
                                                          PO Box 317
                                                          Grantham, PA 17027
                                                          717-315-2359
                                                          joesucec@gmail.com
                                                          PA74482




                                            20
         Case 3:19-cv-00095-MEM Document 15 Filed 03/08/19 Page 21 of 21


IX    CERTIFICATE OF SERVICE



I hereby certify that a true and correct copy of the foregoing Brief in Opposition was

served by both this Court's ECF system and by First-Class Mail on all counsel of record.



Date: 3/8/19

                                                         Respectfully submitted,

                                                         /s/ Joseph T. Sucec, Esq.

                                                         _________________________

                                                         Joseph T. Sucec, Esq.
                                                         Attorney for Plaintiff
                                                         joesucec@gmail.com




                                           21
